FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN EDWIN RANSOM,                              No. 10-55766

               Plaintiff - Appellant,            D.C. No. 3:07-cv-02340-IEG-
                                                 WMC
  v.

GRAY, Doctor at RJ Donvan; et al.,               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Bryan Edwin Ransom, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment to Santiago because

Ransom’s action, brought more than 10 years after his initial injury, was

time-barred. See Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (§ 1983

actions are governed by the forum state’s statute of limitations for personal injury

actions, and a claim accrues when the plaintiff knows or should know of the injury

which is the basis of the action); Jones v. Blanas, 393 F.3d 918, 927 (9th Cir.

2004) (California had a one-year statute of limitations for personal injury actions

prior to January 1, 2003); see also Wallace v. Kato, 549 U.S. 384, 391 (2007)

(“The cause of action accrues even though the full extent of the injury is not then

known or predictable.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Ransom’s motions

for appointment of counsel because he failed to establish exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement).

      Ransom’s remaining contentions are unpersuasive.

      Ransom’s motion for judicial notice is denied.

      AFFIRMED.


                                          2                                       10-55766